Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 10-12 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 lacks antecedent basis for the water recycling line. It appears that the claim should depend from claim 9, Claim 11 lacks antecedent basis for the water recycling line, previously recited in claim 9, and the gas recycling line, previously recited 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-9, 11-13 and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (2014/0130676) in view of Frankiewicz (WO 2004/112936) and further in view of Hauge (2004/0222170) or Wang (CN 202179882).
	Daniels discloses the invention substantially as claimed, a multiphase separator vessel having an inlet (44), an oil chamber (72), a gas outlet (46), an oil outlet (48), a water outlet (50), and a solids collection system (52, 73). Daniels does not disclose a gas and water mixture injector or the pressurized water cleaning system.
	It is known to inject a mixture of gas and water to a multiphase separator, as shown by Frankiewicz; and to provide a pressurized water cleaning system for solids, as exemplified by Hauge or Wang. It would therefore have been obvious for one skilled in the art to add these systems to the separator of Daniels, to improve separation and oil collection; and to improve solids collection.
	With respect to claims 2, 3, 9 and 23, Frankiewicz discloses recycling both gas and water; and it is submitted that it would have been obvious to use some of the recycled water for the cleaning system as well as the gas and water injector. With respect to claims . 
6.	Claims 10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Ciabattari (3121680), Jones (3175687) or Arefjord (2019/0063203).
	Claim 10, 15 and 16 differ from claim 1 in recitation of valves in the water recycling line, the injector or the cleaning system. It is submitted that valves in various lines are well-known in the art, and would therefore have been obvious to one skilled in the art, wherever such control is desired. Numerous valves at various locations are exemplified by the secondary references.
	Claim 14 recites the injector comprising at least one line of sprinklers. This is known, as shown by Ciabattari (48), Jones (34, 36) and Arefjord (119), and would therefore have been an obvious injector structure for the horizontal, elongated separator of Daniels.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references of interest are exemplified by Waterman, Edmonson, Murtagh and Le Quesne.
	8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778